     Case 2:19-cv-02312-TLN-KJN Document 15 Filed 06/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERSEL WAYNE CASTO, II.,                           No. 2:19-cv-02312-TLN-KJN
12                       Plaintiff,
13           v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 8, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff filed

23   objections to the findings and recommendations. (ECF No. 14.)

24          In his objections, Plaintiff clarifies that he is pursuing a whistleblower complaint in Case

25   No. 12019-1462, currently under investigation by the California Bureau of State Audits. Plaintiff

26   concedes that in this action — in which he challenges the conditions of his confinement under the

27   Eighth and Fourteenth Amendments — Plaintiff relies on California Government Code § 8547,

28   California’s Whistleblower Statute, to argue that he was not required to exhaust administrative
                                                         1
     Case 2:19-cv-02312-TLN-KJN Document 15 Filed 06/16/20 Page 2 of 3

 1   remedies. (ECF No. 14 at 2.) But Plaintiff claims it was error for the magistrate judge not to

 2   apply the federal Whistleblower Protection Act, which Plaintiff claims was the genesis of

 3   California’s Whistleblower Statute and protects “all whistleblowers.” Plaintiff further argues that

 4   he was in fact a prison employee,1 but that anyone may nonetheless file a whistleblower

 5   complaint, not just government employees. (ECF No. 14 at 3.) Plaintiff provides no specific case

 6   or statute citation, other than § 8547, to support such argument.2

 7          Notwithstanding his objections, Plaintiff provides no persuasive or binding legal authority

 8   for his view that he is exempt from the Prison Litigation Reform Act (“PLRA”) requirement that

 9   he exhaust administrative remedies prior to raising conditions of confinement claims. 42 U.S.C.

10   § 1997e(a). Such Congressional mandate has been reinforced by the United States Supreme

11   Court on multiple occasions. Ross v. Blake, 136 S. Ct. 1850 (2016) (holding that an inmate “must

12   exhaust available remedies, but need not exhaust unavailable ones”); Albino v. Baca, 747 F.3d

13   1162, 1171 (9th Cir. 2014) (“The PLRA mandates that inmates exhaust all available

14   administrative remedies before filing ‘any suit challenging prison conditions,’ including, but not

15   limited to, suits under § 1983,” quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)).

16          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

17
     1
             Plaintiff claims that at the time of the incident he was employed by California Prison
18
     Industry Authority Fabrics. (ECF No. 14 at 3.) However, as a prisoner who was “obligated to
19   work at some job pursuant to a prison work program” under state law, see Cal. Penal Code §
     2700, Plaintiff does not have a typical employment relationship with the prison. See Castle v.
20   Eurofresh, Inc., 731 F.3d 901, 906-08 (9th Cir. 2013) (holding that an Arizona inmate was not an
     employee of a prison contractor under the Americans with Disabilities Act (“ADA”) because “his
21   labor belongs to the State of Arizona, which put him to work” in order to comply with a state
22   statute requiring all able-bodied prisoners to work) (citing Hale v. Arizona, 993 F.2d 1387, 1395
     (9th Cir. 1993) (en banc) (holding that inmates working for a prison, in a program structured by
23   the prison pursuant to state law requiring prisoners to work, are not “employees” of the prison
     within the meaning of the Fair Labor Standards Act) and Coupar v. U.S. Dep’t of Labor, 105 F.3d
24   1263, 1266 (9th Cir. 1997) (holding that because a federal prisoner’s job fulfilled a prison work
     requirement, he was not an “employee” who could enforce the “whistleblower protection
25   provisions” of the Clean Air Act and the Toxic Substances Control Act)).
26   2
            Plaintiff cites 42 U.S.C. § 1915(g) and Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th
27   Cir. 2007). However, such authorities do not apply in this context because Plaintiff has not been
     found to be three-strikes barred under § 1915(g) by filing three or more actions or appeals that
28   were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim.
                                                       2
     Case 2:19-cv-02312-TLN-KJN Document 15 Filed 06/16/20 Page 3 of 3

 1   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 2   Court finds the findings and recommendations to be supported by the record and by proper

 3   analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The findings and recommendations filed April 8, 2020 (ECF No. 11), are ADOPTED

 6   IN FULL;

 7          2. This action is DISMISSED without prejudice.

 8          IT IS SO ORDERED.

 9   DATED: June 15, 2020

10

11

12                                                         Troy L. Nunley
                                                           United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
